 
 
I 
112th CONGRESS
2d Session
H. R. 5493 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Rothman of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To renew the temporary suspension of duty on certain artificial filament single yarn. 
 
 
1.Certain artificial filament single yarn 
(a)In generalHeading 9902.26.12 of the Harmonized Tariff Schedule of the United States (relating to artificial filament single yarn (other than sewing thread), not put up for retail sale, of viscose rayon, untwisted or with a twist not exceeding 120 turns/m) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by this section applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
